DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "wherein the strained silicon germanium channel is a compressive strained silicon germanium channel" in lines 1-2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 depends on claim 21, which recites “a silicon germanium channel” in line 3.  The strain properties of the silicon germanium channel are not recited in claim 21.  Therefore, the term “the strained silicon germanium channel” recited in claim 21 lacks proper antecedent basis.
For the purposes of examination, the Examiner has interpreted claim 25 to mean:
“…wherein the 

Claims 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the silicon layers in the silicon channel" in lines 1-2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 depends on claim 1, which recites “a silicon channel” in line 2.  However, neither claim 1 nor claim 42 include an initial recitation of silicon layers in the silicon channel.
Similarly, claim 43 recites the limitation “the silicon germanium layers in the silicon germanium channel” in lines 1-2, without an initial recitation of silicon germanium layers in claim 43, parent claim 1, or intervening claim 42.
The lack of proper antecedent basis renders the scope of claims 42 and 43 indefinite. For the purposes of examination, the Examiner has interpreted claims 42 and 43 to mean:

42. The transistor circuit of claim 1, wherein a silicon first layer 

43. The transistor circuit of claim 42, wherein a first silicon germanium layer 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 7, 9, 21, 24, 28-29 and 39-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (PG Pub. No. US 2020/0043802 A1).
Regarding claim 1, Cheng teaches a transistor circuit (¶ 0048: GAA FET device) comprising: 
a first transistor (¶ 0065: n-channel FET disposed over fin structure 11A) comprising a silicon channel (¶¶ 0045, 0052, 0094: n-channel FET comprises silicon wire channels 25);
a second transistor (¶ 0065: p-channel FET disposed over fin structure 11B) comprising a silicon germanium channel (¶¶ 0045, 0052, 0097: p-channel FET comprises silicon germanium wire channels 22); and 
a substrate comprising germanium (¶ 0049: substrate 10 comprises germanium), wherein the first transistor and the second transistor are formed on the substrate (figs. 37D-37E: fin structures 11A and 11B disposed on 10), 
wherein the silicon channel of the first transistor is formed on offset planes from the silicon germanium channel of the second transistor (see annotated figs. 37D-37E below: wires 25 formed on planes vertically offset from planes on which wires 22 are formed), and 
wherein the silicon channel of the first transistor and silicon germanium channel of the second transistor each have spacers (¶¶ 0085, 0089: spacers 62 disposed in channel region of n-channel FET, spacers 64 disposed in channel region of p-channel FET) disposed in recessed regions in the offset planes (figs. 37D-37E: 62 disposed in lateral recesses in n-channel region, 64 disposed in lateral recesses in p-channel region).

[AltContent: textbox (First spacers)][AltContent: textbox (Second spacers)][AltContent: arrow][AltContent: textbox (Offset planes)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Silicon germanium channels)][AltContent: textbox (Silicon channels)]
    PNG
    media_image1.png
    583
    423
    media_image1.png
    Greyscale

Regarding claim 7, Cheng teaches the transistor circuit of claim 1, wherein the substrate comprises silicon germanium (¶ 0049: 10 comprises SiGe).

Regarding claim 9, Cheng teaches the transistor circuit of claim 1, wherein the first transistor is a NMOS transistor and the second transistor is a PMOS transistor (¶ 0065). 

Regarding claim 21, Cheng teaches a transistor circuit (¶ 0048: GAA FET device) comprising: 
a NMOS transistor (¶ 0065: n-channel FET disposed over fin structure 11A) comprising a silicon channel (¶¶ 0045, 0052, 0094: n-channel FET comprises silicon wire channels 25);
a PMOS transistor (¶ 0065: p-channel FET disposed over fin structure 11B) comprising a silicon germanium channel (¶¶ 0045, 0052, 0097: p-channel FET comprises silicon germanium wire channels 22); and 
a substrate comprising germanium (¶ 0049: substrate 10 comprises germanium), wherein the NMOS transistor and the PMOS transistor are formed on the substrate (figs. 37D-37E: fin structures 11A and 11B disposed on 10), 
wherein the silicon channel of the NMOS transistor is formed on offset planes from the silicon germanium channel of the PMOS transistor (see annotated figs. 37D-37E above: wires 25 of n-channel FET formed on planes vertically offset from planes on which wires 22 of the p-channel FET are formed), and 
wherein the silicon channel of the NMOS transistor and silicon germanium channel of the PMOS transistor each have spacers (¶¶ 0085, 0089: spacers 62 disposed in channel region of n-channel FET, spacers 64 disposed in channel region of p-channel FET) disposed in recessed regions in the offset planes (figs. 37D-37E: 62 disposed in lateral recesses in n-channel region, 64 disposed in lateral recesses in p-channel region).

Regarding claim 24, Cheng teaches the transistor circuit of claim 21, wherein the substrate comprises silicon germanium (¶ 0049: 10 comprises SiGe).

Regarding claim 28, Cheng teaches a method of manufacturing a transistor circuit (figs. 37A-37D), the method comprising:
providing a substrate comprising germanium (¶ 0049 & fig. 1: 10); 
forming a plurality of alternating epitaxial layers of silicon and silicon germanium on the substrate (¶¶ 0051-0052 & fig. 2: alternating silicon layers 25 and silicon germanium layers 20 formed on 10); 
forming a shallow trench isolation region (¶ 0063 & fig. 5: 40);
forming a gate (¶ 0077 & fig. 14: 54); 
depositing a gate spacer (¶ 0080 & fig. 15: 55); 
etching a PMOS region (¶ 0057: PMOS region 30B formed by etching); 
etching the silicon layers to form recessed regions in the PMOS region (¶ 0088 & fig. 21C: silicon layers 25 etched to form horizontal recesses between silicon germanium layers 20); 
forming a first plurality of spacers in the recessed regions in the PMOS region (¶ 0089: spacers 64 formed on ends of recessed silicon layers 25); 
forming a source region and a drain region for the PMOS region (¶ 0090 & fig. 22E: source/drain regions 80B formed in PMOS region); 
etching a NMOS region (¶ 0057: NMOS region 30A formed by etching); 
etching the silicon germanium layers to form recessed regions in the NMOS region (¶ 0084 & fig. 18C: silicon germanium layers 20 etched to form horizontal recesses between silicon layers 25);
forming a second plurality of spacers in the recessed regions in the NMOS region (¶ 0085 & fig. 18D: spacers 62 formed on ends of recessed semiconductor layers 20); and 
forming a source region and a drain region for an NMOS region (¶ 0086 & fig. 24D: source/drain regions 80A formed in NMOS region), wherein the first plurality of spacers and the second plurality of spacers are disposed in recessed regions in offset planes (figs. 37D-37E: 64 and 64 formed in vertically offset planes).


    PNG
    media_image2.png
    580
    635
    media_image2.png
    Greyscale


Regarding claim 29, Cheng teaches the method of claim 28, further comprising: 
depositing a silicon nitride film before forming the shallow trench isolation region (¶ 0056 & fig. 2: 15B formed before 40); and 
masking the NMOS region before etching the first plurality of spacers (¶ 0066 & fig. 7: protective mask 42 formed on NMOS region 30A before etching 64); 
wherein the source region and the drain region for the PMOS region and the NMOS region are epitaxial grown (¶¶ 0086, 0090: 80A and 80B comprise epitaxial material, and therefore are implicitly grown with an epitaxial process).

Regarding claim 39, Cheng teaches the transistor circuit of claim 1, wherein the spacers include first spacers between a silicon layers in the silicon channel of the first transistor and second spacers between silicon germanium layers of silicon germanium in the silicon germanium channel of the second transistor (see annotated figs. 37D-37E above: first spacers 62 disposed between silicon channels 25, second spacers 64 disposed between silicon germanium channels 22).

Regarding claim 40, Cheng teaches the transistor circuit of claim 39, wherein the silicon layers in the silicon channel of the first transistor and the silicon germanium layers in the silicon germanium channel of the second transistor each have substantially similar dimensions (figs. 37E-37D: 22 and 25 each have substantially similar lateral dimensions).

Regarding claim 41, Cheng teaches the transistor circuit of claim 39, wherein the first spacers and the second spacers each have substantially similar dimensions (figs. 37E-37D: 62 and 64 each have substantially similar lateral dimensions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 22-23, 25, 31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 21 and 28 above, and further in view of Peng et al. (PG Pub. No. US 2017/0104061 A1).
Regarding claims 2-3 and 22-23, Cheng teaches the transistor circuits of claims 1 and 21, wherein the first transistor is a NMOS transistor (¶ 0065: 11A comprises an n-channel FET).
Cheng does not teach that the silicon channel is a tensile strained silicon channel.
Peng teaches a transistor circuit (figs. 26-32) comprising first and second transistors (¶ 0039: n-type and p-type FETs, similar to that of Cheng), wherein the first transistor is a NMOS transistor (¶ 0068: n-type transistor comprising Si channel material) and the silicon channel is a tensile strained silicon channel (¶ 0068: n-type channel material is under tensile strain).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicon channel of Cheng as a tensile strained silicon channel, as a means to increase the efficiency of the n-type FET structures (Peng, ¶ 0068), enhancing device performance. 
 
Regarding claims 4-5 and 25, Cheng teaches the transistor circuits of claims 1 and 21, wherein the second transistor is a PMOS transistor (¶ 0065: 11B comprises a p-channel FET).
Cheng does not teach that the silicon germanium channel is a compressive strained silicon germanium channel.
Peng teaches a transistor circuit (figs. 26-32) comprising first and second transistors (¶ 0039: n-type and p-type FETs, similar to that of Cheng), wherein the second transistor is a PMOS transistor (¶ 0069: p-type transistor comprising SiGe channel material) and the silicon germanium channel is a compressive strained channel (¶ 0069: p-type channel material is under tensile strain).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicon germanium channel of Cheng as a compressive strained channel channel, as a means to increase the efficiency of the p-type FET structures (Peng, ¶ 0069), enhancing device performance.

Regarding claim 31, 34, and 37 Cheng teaches the transistor circuit of claims 1 and 21, and the method of claim 28, wherein the substrate is silicon germanium (¶ 0049).
Cheng is silent to the substrate having a germanium percentage of less than 50 percent.
Peng teaches a transistor circuit (figs. 26-32) comprising a first NMOS and a second PMOS transistor (¶ 0039: n-type and p-type FETs, similar to that of Cheng) disposed on a silicon germanium substrate having a germanium percentage of less than 50 percent (¶ 0066, substrate includes SRB portion 2710 with germanium percentage of 25%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate of Cheng with the germanium percentage of Peng, as a means to optimize the lattice constant of the silicon germanium channel (Peng, ¶ 0091) and related device performance.
Furthermore, the Examiner notes that Cheng is silent to the specific concentration of germanium comprised by the substrate, and therefore implicitly includes germanium concentrations of above and below 50 percent (i.e. above 0% and below 100%), which overlaps the claimed range of “a germanium percentage of less than 50 percent” (i.e. <50%).
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the germanium concentration implicitly disclosed by Cheng overlaps the claimed range of less than 50 percent.
 
Claims 6, 8, 10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 21 and 28 above, and further in view of Cea et al. (PG Pub. No. US 2014/0131660 A1).
Regarding claims 6 and 26, Cheng teaches the transistor circuits of claims 1 and 21, comprising a silicon channel (25) and a silicon germanium channel (22).
Cheng does not teach wherein the silicon channel is a strained silicon channel and the silicon germanium channel is a relaxed silicon germanium channel.
Cea teaches a transistor circuit comprising a tensile-strained silicon NFET channel (¶ 0028 & fig. 3: 104-2, corresponding to Si channel material of Cheng, comprises tensile strain in current flow direction) and a silicon germanium PFET channel (¶ 0027: 104-1, corresponding to SiGe channel material of Cheng), wherein the silicon germanium channel is at least partially relaxed (¶ 0027: 104-1 comprises uniaxial compressive strain in the current flow direction, and is therefore at least partially relaxed in a direction perpendicular to current flow).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Cheng with the strain properties of Cea, as a means to improve electron mobility for the silicon channel of the NFET device and hole mobility for the silicon germanium channel of the PFET device (Cea, ¶ 0057), enhancing the performance of the devices of Cheng.

Regarding claim 8, Cheng teaches the transistor circuit of claim 1, comprising a silicon germanium channel.
Cheng is silent to wherein the silicon germanium channel is a relaxed silicon germanium channel.
Cea teaches a transistor circuit comprising an NFET channel (¶ 0028 & fig. 3: 104-2, corresponding to Si channel material of Cheng) and a silicon germanium PFET channel (¶ 0027: 104-1, corresponding to SiGe channel material of Cheng), wherein the silicon germanium channel is at least partially relaxed (¶ 0027: 104-1 comprises uniaxial compressive strain in the current flow direction, and is therefore at least partially relaxed in a direction perpendicular to current flow).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicon germanium channel of Cheng with the strain properties of Cea, as a means to improve hole mobility (Cea, ¶ 0057) for the p-channel device of Cheng.

Regarding claims 10, 27 and 30, Cheng teaches the transistor circuits of claims 1 and 21, and the method of claim 28, comprising a transistor circuit.
Cheng does not teach wherein the transistor circuit is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle.
Cea teaches a transistor circuit comprising silicon channels (¶ 0028: silicon nanowire channels 104-2, corresponding to silicon channel of Cheng) and silicon germanium channels (¶ 0027: silicon germanium nanowire channels 104-1, corresponding to silicon germanium channel of Cheng), wherein the transistor circuit is integrated into a computing device (¶ 0058 & fig. 6: 600).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the transistor circuit of Cheng into the computing device of Cea, as a means to provide a laptop, a netbook, a notebook, an ultrabook, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set- top box, an entertainment control unit, a digital camera, a portable music player, or a digital video recorder (Cea, ¶ 0064) with reduced-size integrated circuits (Cea, ¶ 0002).

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Cappellani et al. (PG Pub. No. US 2014/0285980 A1).
Regarding claim 42, Cheng teaches the transistor circuit of claim 1, comprising a silicon first layer (bottom layer) of the silicon layers (25) in the silicon channel.
Cheng does not teach wherein the silicon first layer is directly disposed on the substrate.
Cappellani teaches a first transistor (fig. 5e, corresponding to n-channel FET of Cheng) comprising a silicon channel (¶ 0057: plurality of silicon wires, corresponding to 25 of Cheng), a silicon first layer in the silicon channel is directly disposed on the substrate (fig. 5e among others: bottom silicon wire directly disposed on substrate pedestal Ped).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the silicon first layer of Cheng directly on the substrate, as a means to provide an omega-gate configuration with optimal strain properties (Cappellani, ¶ 0015), enhancing the performance of the n-channel FET of Cheng.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the first silicon layer configuration of Cappellani could be combined with the silicon channel of Cheng with no change to their respective functions.

Regarding claim 43, Cheng in view of Cappellani teaches the transistor circuit of claim 42, wherein a first silicon germanium layer of the silicon germanium layers in the silicon germanium channel is offset from the substrate (Cheng, fig. 37E: first silicon germanium layer 22 offset from substrate 10).

Response to Arguments
1. Applicant’s arguments, see pages 8-9 of the Applicant’s remarks, filed 4/22/2022, with respect to the 35 USC § 112 rejections of claims 21-27 and 33-36 have been fully considered and are persuasive.  Accordingly, the 35 USC § 112 rejections of claims 21-27 and 33-36 have been withdrawn. 

2. Applicant’s arguments with respect to claim(s) 1-10, 21-31, 34 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (PG Pub. No. US 2017/0345946 A1) teaches a first transistor (¶ 0032 & fig. 2: 100, corresponding to n-channel FET of Cheng) comprising a silicon channel (¶¶ 0036, 0069: 100 comprises silicon channels 120, corresponding to 25 of Cheng), a silicon first layer in the silicon channel is directly disposed on the substrate (¶ 0050 & fig. 3 among others: first silicon layer 124 of silicon channel 120 directly disposed upper surface of substrate 101).
Bangsaruntip et al. (PG Pub. No. US 2013/0026449 A1) teaches a nanowire transistor comprising a silicon layer directly contacting a substrate (¶¶ 0057-0058 & fig. 12B: silicon nanowire channel 1110b directly contacts substrate portion 104).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894